Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 16, 1984, convicting him of attempted murder in the second degree (two counts) and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues *782that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.